Exhibit 10.3

Master Services Agreement

Capgemini Confidential

MASTER SERVICES AGREEMENT

This Master Services Agreement (this “Agreement”) is entered into as of January
__, 2007 between Capgemini U.S. LLC, a Delaware limited liability company with
offices located at 750 Seventh Avenue, New York, NY 10019 (“Capgemini”), and
FairPoint Communications, Inc., a Delaware corporation, with its principal
office located at 521 East Morehead Street, Suite 250, Charlotte, NC 28202
(“Client” or “FairPoint”).

WHEREAS, Client desires to engage Capgemini  to perform professional services
for Client as may be requested from time to time by Client and hereafter agreed
upon in writing by Capgemini (the “Services”), including Services in connection
with the transition by Client of certain business operations pursuant to a
Transition Services Agreement, of even date herewith (the “TSA”), by and among
Client, Verizon Information Technologies LLC, Enhanced Communications of
Northern New England, Inc. and Northern New England Telephone Operations Inc.
(the “Transition Services Agreement”), and any other Services mutually agreed to
by the parties; and

WHEREAS, Capgemini agrees to provide the Services to Client in accordance with
the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants hereinafter expressed, the parties hereby mutually agree as follows:

1.             TERM

This Agreement shall be effective as of the date hereof and, unless sooner
terminated in accordance with its terms, shall continue in effect for an initial
term ending December 31, 2009, and shall thereafter continue in effect for
successive one-year terms, unless not later than thirty (30) days prior to the
end of the then-current term, either party shall notify the other that this
Agreement will expire, in which event this Agreement shall expire on the last
day of the then-current term (except with respect to any Work Order (as defined
herein) for which the Services have not been completed on such date, as to which
this Agreement will terminate on completion thereof).  The term of any Work
Order shall be as set forth in the Work Order.

2.             SCOPE

(a)           Services.  The Services provided will be authorized on a
project-by-project basis pursuant to a Work Order.

(b)           Work Orders.  Client shall, from time to time, identify any
Services which Client desires to be performed by Capgemini.  Following
consultation between Client and Capgemini and the decision by  Capgemini to
provide the identified Services,  Capgemini shall prepare a proposed work order
which shall include, to the extent applicable:

(i)            Project identification, approach and objectives, the agreed upon
scope of the Services and the location where the Services will be performed;

(ii)           The Deliverables (as defined herein) to be provided under such
Work Order, if any;

(iii)          The fees for the Services under such Work Order;


--------------------------------------------------------------------------------


(iv)          The period of performance for the Services under such Work Order;

(v)           Any assumptions upon which such Work Order is based;

(vi)          Staffing by the parties and any Client resource commitments and
responsibilities in addition to those set forth in this Agreement; and

(vii)         Any other information or agreements deemed relevant by the
parties.

Each proposed work order shall be approved by Client and, when acceptable to
both parties, shall be executed by both parties (upon such execution, and as may
be modified from time to time in accordance herewith, a “Work Order”).  Each
Work Order is incorporated by reference into, and shall be deemed a part of,
this Agreement.   Capgemini will perform the Services specified in each Work
Order.  Except as may be expressly provided in this Agreement, nothing in this
Agreement shall constitute a commitment of either party to enter any particular
Work Order.  To the extent set forth in an applicable Work Order,  Capgemini
shall be compensated in preparing any proposed Work Order, or any proposed
addendum or change order to a Work Order, which is prepared at the request of
Client.

(c)           Capgemini shall not voluntarily withhold the provision of any
significant or material aspect of the Services for any reason during the term of
this Agreement.  If Capgemini breaches or threatens to breach the provisions of
this Section, Client shall promptly provide written notice to Capgemini.
Capgemini agrees that Client will be irreparably harmed, and, without any
additional findings of irreparable injury or harm or other considerations of
public policy, Client shall be entitled to apply to a court of competent
jurisdiction for and, provided Client follows the appropriate procedural
requirements (e.g. notice), Capgemini shall not oppose the granting of an
injunction compelling specific performance by Capgemini of its obligations under
this Agreement without the necessity of posting any bond or other security;
provided, however, in the event a dispute arises in connection with the scope of
a particular Work Order, Capgemini shall be limited in opposing the granting of
an injunction compelling specific performance by Capgemini of its obligations
under this Agreement only for a period of one hundred twenty (120) days from
notice by Client of Capgemini’s alleged breach of this subsection 2(c).  This
Section 2(c) is subject, in its entirety, to the termination rights of Capgemini
pursuant to Section 11(b) hereunder.

3.             CHANGES AND DELAYS

(a)           Changes. Except as specifically provided in an applicable Work
Order:

(i)            The parties acknowledge and agree that the occurrence of the
following events (each, an “Adjustment Event”) may require an extension in the
schedule and/or an increase in the fees and expenses and/or an increase in the
work Capgemini is to perform: (A) a material change to or deficiency in the
information which Client has supplied to Capgemini; (B) a material failure by
Client to perform any of its responsibilities under this Agreement in a timely
manner; (C) an unanticipated event that materially changes the service needs or
requirements of Client; (D) material and adverse circumstances beyond the
reasonable control of either of the parties, including  acts of God or other
Force Majeure Events (as defined herein); (E) a material change in law which
substantially increases or modifies the responsibilities of Capgemini under this
Agreement; or (F) any assumption in a Work Order not being realized.

(ii)           The parties also agree that from time to time during the term of
this Agreement, Client may request, or Capgemini may propose, that Capgemini
implement a change to the

2


--------------------------------------------------------------------------------


Services which, if material, may require an extension in the schedule and/or an
increase or decrease in the fees and expenses and/or an increase or decrease in
the work  Capgemini is to perform (each, a “Change”), including: (A) a change to
the scope or functionality of the Deliverables; (B) a change in the
prioritization or manner in which Capgemini is performing the Services; or (C) a
change to the scope of the Services.

(iii)          In the event an Adjustment Event occurs or the parties agree on a
Change, Capgemini may prepare and provide to Client a proposed change order
identifying the impact and setting forth any proposed adjustments in the
schedule and/or payments to Capgemini.

(iv)          An authorized representative of each party shall promptly sign
each agreed upon proposed change order to acknowledge the impact and to indicate
that party’s agreement to the adjustments.  In the event the parties’ respective
authorized representatives reach agreement, the agreed upon adjustments shall
constitute Services.  In the event that the parties’ respective authorized
representatives disagree in this regard, they shall promptly negotiate the same
in good faith.  If they are unable to reach an agreement, they shall refer that
matter to the parties’ respective executive management representatives, who will
meet or confer by telephone conference as promptly as practical and in any event
within two business days to negotiate the same in good faith in an attempt to
reach an agreement.  Until such time as the parties agree on the scope and
pricing for any Change to the Services, Capgemini shall continue to provide
existing Services related to the functional scope set forth in Section 1 of Work
Order number 1 attached hereto.  If the parties dispute that the proposed change
is within the scope set forth in Work Order number 1 attached hereto, Capgemini
shall nonetheless work in good faith for a period of at least 30calendar days in
an attempt to incorporate the proposed Change, pending the parties’ agreement
upon pricing and any other unresolved matters associated with the proposed
Change.  Subject to Client’s rights under Section 2(c) above, Capgemini shall
not thereafter be obligated to continue such Services, unless and until the
parties reach agreement upon any unresolved matters related thereto.

(b)           Delays.  Notwithstanding Paragraph (a) of this Section 3, if any
delays or deficiencies in the Services or Deliverables occur as a direct,
proximate result of Adjustment Events or Changes, the scheduled completion date
for the affected Services and/or Deliverables for the applicable Work Order
shall be extended to the extent of any such delays, and Capgemini shall not
incur any liability to Client as a result of such delays or deficiencies.

4.             COMPENSATION

(a)           General.  Compensation for Capgemini’s Services and/or
Deliverables shall be outlined in each Work Order.  Such fees shall be payable
to Capgemini’s account within thirty (30) days after the receipt of an invoice
covering Services rendered hereunder not previously invoiced; provided, that
Services shall not be invoiced prior to performance thereof.  The invoice shall
include a detailed description of the Services which were performed or
Deliverables provided during the covered period.   Except as specifically set
forth in a Work Order, compensation for Services and Deliverables shall be the
complete and total compensation payable to Capgemini pursuant to such Work Order
and shall include all programming fees, taxes, maintenance fees, initiation and
set-up costs and license fees and costs associated with any obtaining licenses,
approvals, waivers or rights relating to any third party intellectual property
to the extent any such items are applicable to the scope of a Work Order. 
Capgemini may change the address to which payments are to be sent by Client at
any time by giving Client written notice of such change.  If any amount is not
paid within thirty (30) days after it becomes due, Client shall also pay
Capgemini interest on that amount for the period from its due date until it is
paid in full.  That

3


--------------------------------------------------------------------------------


interest shall be calculated at a rate equal to twelve percent (12%) per annum
(or the maximum rate permitted by applicable law, if lower), and shall be
payable on demand.

(b)           Taxes.  Except as specifically set forth in a Work Order,
applicable taxes incurred in connection with the Services and Deliverables are
included in the fees and expenses payable pursuant to Section 4. In addition,
under no circumstances shall the Client be obligated for, and Capgemini shall in
all circumstances pay, any and all taxes on the income of Capgemini, and each
party shall bear sole responsibility for all real or personal property-related
taxes on its owned or leased real or personal property (including sales and use
taxes on such property acquired in order to provide the Services), for franchise
or similar taxes on its business, for employment taxes on its employees, and for
intangible taxes on property it owns or licenses.

5.             CONFIDENTIALITY

Neither party shall disclose to a third party Confidential Information (as
defined below) of the other party.  The receiving party shall use the same
degree of care as it uses to protect the confidentiality of its own confidential
information of like nature, but no less than a reasonable degree of care, to
maintain in confidence the Confidential Information of the disclosing party. 
The foregoing obligations shall not apply to any information that (a) is
required to be disclosed by law, subpoena or other process, (b) is disclosed to
a Capgemini Entity or any subcontractor of a Capgemini Entity (as defined below)
in connection with its performance of the Services; provided, that, such entity
or subcontractor has agreed to be bound by confidentiality provisions at least
as restrictive as those set forth herein, or (c) is required to be disclosed in
connection with any dispute, claim or action between the parties.  “Confidential
Information” means information related to the subject matter of a Work Order and
any of the projects thereunder (including any third party information), and the
business of the disclosing party, which (i) derives economic value, actual or
potential, from not being generally known to or readily ascertainable by other
persons who can obtain economic value from the disclosure or use of the
information, (ii) is the subject of efforts by the disclosing party or owner of
the third party Confidential Information that are reasonable under the
circumstances to maintain the secrecy of the information, (iii) is identified by
either party as “Confidential” and/or “Proprietary”, or (iv) which, under all
circumstances, ought reasonably to be treated as confidential and/or
proprietary, including this Agreement.  Confidential Information shall not
include any information that (1) is at the time of disclosure, or thereafter
becomes, through a source other than the receiving party, publicly known, (2) is
subsequently learned from a third party that does not impose an obligation of
confidentiality on the receiving party, (3) was known to the receiving party at
the time of disclosure, or (4) is developed independently by the receiving
party.  The obligations of confidentiality hereunder with respect to any
Confidential Information shall continue for a period of four years from the date
of the last disclosure of Confidential Information under the Work Order under
which such Confidential Information was disclosed; provided, that, any
personally identifiable information (e.g. customer data) shall be held in
confidence by the receiving party in perpetuity

6.             DELIVERABLES

Upon full payment of any amount attributable to a Deliverable as set forth in a
Work Order,  Capgemini hereby assigns to Client any and all rights, title and
interest, including, without limitation, copyrights, trade secrets and
proprietary rights, to the materials created by  Capgemini specifically for
Client hereunder and required to be delivered to Client by virtue of their
description or specification as a deliverable in an applicable Work Order (the
“Deliverables”).  The Deliverables exclude all third party works and products
whether or not included or embedded in the Deliverables.  The Deliverables shall
be deemed to be “works made for hire” under the federal copyright laws.  
Capgemini agrees to give Client reasonable assistance, at Client’s expense, to
perfect such assignment of such rights, title and interest.  However, the
Deliverables may include data, modules, components, designs, processes,
utilities, subsets,

4


--------------------------------------------------------------------------------


objects, program listings, tools, models, methodologies, programs, systems,
analysis frameworks, leading practices, and specifications (collectively,
“Technical Elements”) owned or developed by Capgemini prior to, or independently
from, its engagement hereunder (and any modifications or enhancements to 
Capgemini’s Technical Elements developed in the course of performing the
Services) (collectively, “Capgemini Technical Elements”) and  Capgemini retains
exclusive ownership rights to all Capgemini Technical Elements.  Accordingly, to
the extent that any such Capgemini Technical Elements are integrated into any
Deliverables, Capgemini hereby grants to Client a perpetual, worldwide,
non-exclusive, paid-up, limited license to use, copy and modify such  Capgemini
Technical Elements as integrated into such Deliverables for the operation of its
business in the ordinary course as a provider of communications services to its
customers.  Notwithstanding anything to the contrary in this Section, where
Capgemini utilizes as a subcontractor a third party software vendor to provide
Services with respect to software under license to Client from such
subcontractor, Client’s rights to any materials developed by such subcontractor,
to the extent they would constitute a Deliverable if developed by Capgemini,
shall be subject to the terms of the software license agreement between Client
and such subcontractor.  Notwithstanding anything to the contrary contained
herein, Capgemini retains all rights to its general ideas, concepts,
methodologies, processes, techniques, knowledge, experience and know-how
acquired in the course of performing the Services, including to the extent such
items may constitute Technical Elements hereunder.

7.             ACCEPTANCE

If Client reasonably determines that a Deliverable fails: (i) in any material
respect to meet the specifications and/or other acceptance criteria mutually
agreed upon by the parties, or (ii) in any respect to achieve the full features,
functionality, scalability and performance set forth in a Work Order, then,
Client shall (a) promptly, after the delivery by Capgemini of such Deliverable,
notify Capgemini in writing of such failure, and (b) specify in reasonable
detail the nature and extent of such failure.  Upon receipt of such notice,
Capgemini shall, through the performance of additional Services, make such
adjustments, modifications or revisions as are necessary to cause such
Deliverable to so meet the specifications and/or other acceptance criteria, and
achieve the full features, functionality, scalability and performance mutually
agreed upon by the parties (a “Conforming Deliverable”), and either: (i) in the
case of a non-software Deliverable, re-submit such Deliverable to Client for
Client’s review; or (ii) in the case of a Deliverable that comprises software,
notify Client that such Deliverable is ready for re-testing.  Capgemini shall
continue the process of adjusting and modifying such Deliverable and
resubmitting such Deliverable to Client for review in accordance with the
preceding sentence until such time as the Deliverable is a Conforming
Deliverable.  Acceptance criteria will be agreed to by the parties in each
applicable Work Order.  At such time as a Deliverable is a Conforming
Deliverable, Client shall issue a writing indicating its acceptance of such
Deliverable.  In any case, each such Deliverable shall be deemed accepted unless
rejected in writing within ten (10) calendar days of the delivery by Capgemini
of such Deliverable.  Notwithstanding the rejection of any Deliverable by
Client, operational use of such Deliverable in a production environment shall be
deemed to constitute acceptance thereof.  Once accepted, Client may not
thereafter reject any interim Deliverable, provided that acceptance of a
composite Deliverable may be conditioned upon the appropriate integration and
operation of such previously accepted interim Deliverable into such composite
Deliverable, to the extent required by the applicable specifications or
acceptance criteria. Accepted Deliverables shall remain subject to the warranty
provided in Section 10 for the duration of the Warranty Period (as defined
below).

5


--------------------------------------------------------------------------------


8.             RELATIONSHIP OF PARTIES

(a)           No Special Relationship.  Nothing contained herein or relating to
the subject matter hereof shall be construed to create an employment,
principal-agent, or fiduciary relationship, or a partnership or joint venture,
or any relationship other than a contractual relationship, between Client and
Capgemini, and neither party shall have the right, power or authority to
obligate or bind the other in any manner whatsoever absent written consent.
Capgemini will provide Services as an independent contractor. Capgemini does not
undertake by this Agreement or otherwise to perform any obligation of Client,
whether regulatory or contractual, or to assume any responsibility for Client’s
business or operations.

(b)           Concerning Employees of Client and Capgemini.  Personnel supplied
by either party will be deemed employees of such party and will not for any
purpose be considered employees or agents of the other party.  Except as may
otherwise be provided in this Agreement, each party shall be solely responsible
for the supervision, daily direction and control of its employees and payment of
their salaries (including withholding of appropriate payroll taxes), workers’
compensation, disability and other benefits.

(c)           Client-specific Responsibilities.  Client shall: (i) make all
necessary decisions and determinations in a reasonably timely manner; (ii)
provide Capgemini, in a reasonably timely fashion, with all information
reasonably required for the performance of the Services to extent practicable in
light of Client’s dependence on performance by Verizon Information Technologies
LLC; (iii) provide Capgemini with reasonable access to Client premises necessary
for the performance of the Services and Client will use commercially reasonable
efforts to obtain for Capgemini the right to access Verizon Information
Technologies’ premises; (iv) cooperate with Capgemini in the providing of
Services; (v) retain personnel in accordance with the applicable Work Order to
participate in or facilitate the performance of the Services; (vi) participate
in the conduct of training sessions; (vii) timely participate in meetings and
make its personnel readily available for such meetings; and (viii) assign Client
personnel with relevant training and experience to work as part of a project
team with Capgemini or in consultation with Capgemini’s personnel.

9.             CONTRACT PERFORMANCE

(a)           Client Sponsor.  A management official designated by Client (the
“Client Sponsor”) shall have overall responsibility for the performance of each
Work Order by Client, for coordinating the performance of the Services with 
Capgemini, for acting as a day-to-day contact with the Capgemini Executive (as
defined below) and for making available to  Capgemini the data, facilities,
resources and other support services from Client required for Capgemini to be
able to perform the Services in a timely and accurate manner, except to the
extent such responsibilities are allocated to Capgemini under a particular Work
Order

(b)           Capgemini Executive.  Dee Burger, or such other person as may be
designated by  Capgemini (the “Capgemini Executive”) shall have primary
operational responsibility for Capgemini’s performance of each Work Order,
including all Capgemini personnel and other technical resources used in
performing the Services, and will serve as day-to-day contact with the Client
Sponsor.

(c)           Authority To Make Changes.  The Client Sponsor and the  Capgemini
Executive may propose, accept and implement changes to technical aspects of any
Work Order by signing amendments thereto setting forth such changes, provided
such changes do not affect the fees or reimbursements agreed upon under any Work
Order or materially change the Services.  Any material change to the Services

6


--------------------------------------------------------------------------------


under any Work Order must be agreed to by the parties and set forth in writing
in an addendum or change order to the relevant Work Order executed by the
parties.

10.          WARRANTY AND LIABILITY

(a)           Capgemini warrants (the “Warranty”) that: (i) it will exercise due
professional care and competence in the performance of the Services (ii) it
shall meet any and all material specifications (including Deliverable
specifications), and any and all functionality and operability requirements, set
forth in any Work Order and applicable to the Services, and (iii) it will comply
with applicable laws, ordinances, rules and regulations pertaining to the
Services or this Agreement which apply to Capgemini’s performance of Services
hereunder; provided, that, the parties acknowledge that Client remains solely
responsible for compliance with laws, ordinances, rules, regulations or orders
issued by any public authority as such relate specifically to Client’s industry
or operation of its business.

(b)           Capgemini shall, for 120 calendar days following acceptance and
utilization of each Deliverable into a production environment (the “Warranty
Period”), fix any defects in the Services or Deliverables that are identified to
Capgemini in writing during the Warranty Period and which are not Out of Scope
Defects (“In-Scope Defects”).  Notwithstanding the foregoing, to the extent that
the features, functionality, scalability and performance of a Deliverable are
adversely impacted by any subsequent Deliverable, correction of the original
Deliverable and interoperability with the subsequent Deliverable shall be
subject to the Warranty for the Warranty Period applicable to the subsequent
Deliverable, irrespective of whether the Warranty Period as to the original
Deliverable has otherwise expired.  The following defects shall be considered
out of scope defects and will not be covered by the Warranty (“Out of Scope
Defects”):

(i)  The issue relates to enhancements or any other changes that require the
system to operate in a manner not specified in the applicable Work Order and not
agreed upon by the parties pursuant to a Change Order; or,

(ii)  The issue is an environmental issue, data issue, operational issue, user
issue, or any other issues in which the system works as specified in the
applicable Work Order when operated correctly with correct data; or,

(iii)  The issue results in any module that is modified by Client or any third
party prior to the end of the warranty period; or,

(iv)  The issue relates to software code that was included in a prior release of
the system that was not changed during the most recent release.

In addition, the Warranty does not include support for enhancements, maintenance
and technical support, user support, or the cleaning-up of data.

(c)           For any breach of the Warranty, Capgemini shall re-perform and
correct such Services.  If Capgemini does not resolve the In-Scope Defects to
Client’s reasonable satisfaction consistent with the Work Order requirements,
Client shall be entitled, in addition to any other right or remedy at law, to
recover the fees paid to Capgemini for such deficient Services.  Any claim for
breach of the Warranty with respect to any of the Services shall be made by
written notice to Capgemini.  The time period permitted for response and
resolution of In-Scope Defects after delivery of written notice to Capgemini
shall depend upon the severity level of such defects.  The definitions and
applicable response and resolution times for each severity level are as set
forth below:

·                  Severity 1 – System Inoperable – No work can be performed or
processing capacity is so limited that the probability of a serious operational
backlog is imminent. This also includes instances

7


--------------------------------------------------------------------------------


which stop the business from performing critical detail work and a manual
workaround is not feasible.   Typically, Severity 1 Defects require an emergency
fix.

·                  Severity 2 – Module Is Inoperable/Data Corrupted – Either
processing capability is limited and the defect has significant adverse impact
on end customer or data is being corrupted and work must be stopped to avoid
further corruption/loss of data and a manual workaround is not feasible.  
Typically, Severity 2 Defects require an emergency fix.

·                  Severity 3 – Feature inoperable/not working as documented. 
This includes program defects that affects system users but do not stop end
customers from performing daily business or for which there is a reasonable
workaround.  After fixes for higher rated Defects are placed into production,
fixes for Severity 3 Defects should be considered for inclusion in the next
available release.

·                  Severity 4 – Operational Question/Cosmetic Issue –
Defects/questions with day-to-day operational issues, cosmetic Defects with user
interface; problem in or issue with documentation.  These defects should be
resolved after more serious Defects have been fixed and scheduled for release
accordingly.

Defect response times will be as follows:

·                  For a Severity Level 1 defect, Capgemini will: 1) respond
within one hour acknowledging Client’s report of the defect and provide Client
with a tracking number; 2) use diligent efforts to provide a defect analysis
within 3 hours of receipt of Client’s report of the defect; 3). provide an
interim resolution for the defect as soon as reasonably possible using
continuous efforts, 24 hours a day, 7 days a week, 4) use diligent efforts to
provide a final resolution within 5 calendar days after receipt of Client’s
report of the Defect.

·                  For a Severity Level 2 defect, Capgemini will: 1) respond
within 2 hours acknowledging Client’s report of the defect and provide Client
with a tracking number; 2) use diligent efforts to provide a defect analysis
within 6 hours of receipt of Client’s report of the defect; 3) use diligent
efforts to provide an interim resolution for the defect within 48 hours of
receipt of Customer’s report of the Defect; and 4) use diligent efforts to
provide a final resolution within 10 days after receipt of Customer’s report of
the Defect.

·                  For a Severity Level 3 defect, Capgemini will: 1) provide a
defect analysis within 72 hours of receipt of Client’s report of the defect; 2)
use diligent efforts to provide an interim resolution within 20 days of receipt
of Client’s report of the defect; and 3) provide a final resolution within 60
days of receipt of Client’s report of the defect.

·                  For a Severity Level 4 defect, Capgemini shall review with
Client the operational implications of the defect and, upon agreement, determine
what actions may be reasonable given the circumstances and operational
implications that the defect creates.

(d)           The Warranty Period shall begin once a given release is accepted
in accordance herewith or the applicable Work Order.  Once all In-Scope Defects
identified in writing to Capgemini during the Warranty Period have been resolved
and retested, and the Warranty Period itself has elapsed, the warranty will
expire. This Warranty Period will only pertain to each code release.  The
Warranty Period for a given release will only pertain to In-Scope Defects caused
by changes made during that release.  The Warranty Period will not pertain to
any areas of the software or configuration that have not changed across the
releases and that continue to function as they did in the prior release.

8


--------------------------------------------------------------------------------


(e)           To the fullest extent permitted by applicable law, for each Work
Order under which liability principally arises, the total aggregate liability
of either party under this Agreement or with respect to the Services, and
regardless of the form of action (including, but not limited to, breach of
contract, tort, strict liability, breach of warranties, failure of essential
services or otherwise, but excluding liability for fees owed by Client for
Services rendered), will not exceed an amount equal to: (i) in the first three
months after the execution thereof, liability shall be limited to two (2) times
total fees paid to date to Capgemini (and not refunded to Client) thereunder,
(ii) in months four (4) through six (6) after the execution thereof, liability
shall be limited to one and one-half (1.5) times total fees paid to date to
Capgemini (and not refunded to Client) thereunder, (iii) in months seven (7)
through twelve (12) after the execution thereof, liability shall be limited to
total fees paid to date to Capgemini (and not refunded to Client)  thereunder,
and (iv) thereafter, an amount equal to total fees paid to Capgemini (and not
refunded to Client) under such Work Order during the twelve (12) month period
immediately preceding the event giving rise to the claim.

(f)            In no event will Capgemini or Client be liable for consequential,
incidental, indirect, punitive or special damages (including loss of profits,
data, business or goodwill), regardless of whether such liability is based on
breach of contract, tort, strict liability, breach of warranties, failure of
essential purpose or otherwise, and even if advised of the likelihood of such
damages. Notwithstanding subsection (e) above and the preceding sentence of this
subsection (f), the caps on the amount of liability and the limitations on type
of liability described herein and therein shall not apply to: (i) the gross
negligence or willful misconduct of a party, (ii) any violation by Capgemini of
Section 2(c) other than a dispute regarding the scope of the Services provided
in a Work Order, (iii) third party indemnity obligations pursuant to Section 12
below, or (iv) any violation of Section 5.

(g)           CLIENT UNDERSTANDS THAT CAPGEMINI IS PERFORMING THE SERVICES
HEREUNDER IN PART IN RELATION TO SYSTEMS AND DATA THAT HAVE BEEN PRODUCED BY
CLIENT OR THAT HAVE BEEN PROCURED FROM THIRD PARTIES OTHER THAN BY CAPGEMINI
(COLLECTIVELY, “NON-CAPGEMINI SYSTEMS AND DATA”).  EXCEPT AS OTHERWISE STATED IN
THIS SECTION 10 AND IN ANY WORK ORDER,  CAPGEMINI MAKES NO WARRANTIES OF ANY
KIND OR NATURE REGARDING THE NON-CAPGEMINI SYSTEMS AND DATA, WHETHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR USE, OR WARRANTIES OF ANY PRODUCTS OR SERVICES, OR
THE APPROPRIATENESS OF CLIENT OR THIRD-PARTY SPECIFICATIONS. Client acknowledges
that it is a sophisticated party to this Agreement and recognizes and agrees
that the terms of this Section 10 are an integral part of Capgemini’s pricing
and an important factor in Capgemini’s willingness to enter into this Agreement
and to agree to perform Services hereunder. Capgemini expressly disclaims any
warranty or liability with respect to laws, ordinances, rules and regulations
issued by any public authority as such relate specifically to Client’s industry
or operation of it business.

(h)           The Services may include providing assistance to Client with
Client’s procurement of third-party hardware, software or other items (“Third
Party Materials”).  Unless otherwise expressly stated in the Work Order, Client
will license or purchase such Third Party Materials directly from the vendor or
reseller (which may be an affiliate of Capgemini).  Except as set forth in an
applicable Work Order, Client retains sole responsibility for the selection of
such Third Party Materials.  Capgemini shall pay all license or other fees for
the right to use Third Party Materials to deliver Services, unless otherwise
specifically set forth in a Work Order as a pass-through cost to be borne by
Client, or separately agreed between the parties pursuant to a software purchase
or procurement agreement. Capgemini will specify in Work Orders any assistance
it will provide in relation to Third Party Materials.  Capgemini, its
affiliates, and subcontractors, reserve the right to retain ancillary benefits,
including

9


--------------------------------------------------------------------------------


credits, rebates or referral fees, they may receive relating to such Third Party
Materials, regardless of whether Client pays for such Third Party Materials
directly, on a pass-through basis, or otherwise.  The retention of such benefits
shall not constitute a conflict of interest.

(i)            Capgemini will perform the Services under this Agreement in a
manner that does not, and the Deliverables will not, (i) infringe, or constitute
an infringement or misappropriation of, any patent, or patent rights of any
third party, or (ii) infringe, or constitute an infringement or misappropriation
of, any trade secret, copyright, trademark or other proprietary or intellectual
property right of any third party. In the event any Services or Deliverables
violate the preceding sentence, Capgemini shall, at its election, (a) procure
the continued right to use the infringing Service or Deliverable, at its sole
cost and expense, or (b) modify the Service or Deliverable in a manner that
makes it non-infringing, which may include procurement of an alternative
software product; provided, that, such modification does not diminish the
features, functionality, scalability or performance of the infringing Service or
Deliverable. Capgemini’s failure to comply with the preceding sentence shall
constitute a violation of Section 2(c).

(j)            Capgemini may perform the Services with personnel of Capgemini or
any of its affiliates (each, a “Capgemini Entity” and, collectively, “Capgemini
Entities”) or with subcontractors of Capgemini Entities.   Capgemini shall be
solely responsible for the performance of the Services and all of the other
liabilities and obligations of Capgemini under this Agreement, whether or not
performed, in whole or part, by Capgemini, any other Capgemini Entity, or any
subcontractor of any Capgemini Entity.  Client shall have no recourse against,
and shall bring no claim against, any other Capgemini Entity or any
subcontractor of any Capgemini Entity or any member, shareholder, director,
officer, manager or employee of any Capgemini Entity or any subcontractor of any
Capgemini Entity with respect to any liability or obligations herein or in
connection with the Services.

11.          TERMINATION

(a)           Breach.  Client may terminate this Agreement or any Work Order, by
written notice to Capgemini:

(i) in the event of a material breach of this Agreement or such Work Order by
Capgemini, which breach is not cured within 30 days after receipt of written
notice by Capgemini;

(ii) upon thirty (30) days written notice to Capgemini in the event the
Acquisition (as defined in Work Order 1) is terminated; provided that if the
Acquisition is reinstated within one hundred twenty (120) days, this termination
shall be considered a termination for convenience pursuant to Section 11(a)(iii)
hereunder.  Termination of this Agreement hereunder shall not become effective
until the thirtieth (30th) day after Capgemini receives the termination notice
and Client will pay Capgemini’s fees for: (A) previously invoiced and past due
amounts (B) previously invoiced and not yet past due amounts, (C) work in
progress to date which has not yet been invoiced, and (D) in progress
deliverables for the next 30 days.

In calculating the aforementioned monthly fees, Capgemini has placed $15,000,000
of fees at risk during the first twelve (12) months of this Agreement (spreading
the $15,000,000 across 12 months at $1,250,000 per month), which is reflected in
the fees set forth in Work Order 1.  Client may deduct the First Credit Amount
(as defined below) from the amount otherwise owed to Capgemini pursuant to
Section 11(a)(ii)(B) .  For purposes hereof, the “First Credit Amount” means an
amount equal to $1,250,000, multiplied by the number of remaining full months
through the end of the twelfth month following the execution of this Agreement,
less the applicable Infrastructure Amount.  Client may deduct the Second Credit
Amount from the amounts otherwise owed to Capgemini pursuant to Sections
11(a)(ii)(C) and (D).  The “Second Credit Amount” means an amount equal to
$1,250,000, multiplied by

10


--------------------------------------------------------------------------------


the number of remaining full months through the end of the twelfth month
following the execution of this Agreement, less any First Credit Amount actually
realized as an offset to amounts owed to Capgemini.  The “Infrastructure Amount”
shall be an amount set forth in the table attached hereto as Attachment A, as
applicable to the month in which such termination notice is provided. Under no
circumstances shall Capgemini be obligated to pay Client any amount under this
Section as a result of any credit hereunder exceeding the amount owed to
Capgemini; or

(iii) for convenience, at any time upon 30 days prior written notice.

(b)           (i)  Capgemini may terminate this Agreement for any failure by
Client to make timely payment of any undisputed fees or reimbursement of
undisputed expenses due under this Agreement, which breach is not cured within
thirty (30) days after receipt of written notice by Client. (ii) If a dispute or
disputes related to fees and expenses equals an aggregate of $15,000,000 and
continues for longer than 90 days, Capgemini shall have the right to terminate
the Agreement or applicable Work Order without penalty or liability to Client.

(c)           Client shall pay Capgemini for all undisputed fees and expenses
incurred through the effective date of termination (except in the case of
Section 11(a)(ii) above which shall be governed by the terms of such
subsection), provided that such payment shall not affect any other rights and
remedies a party may have under this Agreement.  In the event that Capgemini
terminates this Agreement or a Work Order pursuant to Section 11(b) above, or
Client terminates this Agreement pursuant to Section 11(a)(iii) above, then
Capgemini shall also be entitled to be paid the fees specified in Attachment B,
which Attachment is incorporated herein by this reference; provided, however,
that if Capgemini’s termination is for disputed fees pursuant to Section
11(b)(ii), Client shall only be obligated to pay the applicable amount set forth
on Attachment B if Capgemini subsequently prevails on the merits in any dispute
over whether such fees are actually owed.    Any such payments shall not affect
any other rights or remedies Capgemini may have under this Agreement.  The
provisions of this Agreement which give the parties rights beyond termination of
this Agreement will survive any termination of this Agreement, including,
without limitation, Section 4 (Compensation), Section 5 (Confidentiality),
Section 6 (Deliverables), Section 10 (Warranty and Liability), Section 11
(Termination), Section 12 (Indemnity) and Section 13 (Further Understandings).

(d)           Bankruptcy.  Either party may terminate this Agreement and all
Work Orders hereunder effective immediately upon giving notification thereof in
the event the other party is adjudged insolvent or bankrupt, or upon the
institution of any proceeding against the other party seeking relief,
reorganization or arrangement under any laws relating to insolvency, or for the
making of any assignment for the benefit of creditors, or upon the appointment
of a receiver, liquidator or trustee of any of the other party’s property or
assets, or upon liquidation, dissolution or winding up of the other party’s
business.

(e)           Additional Termination Rights.  The parties may agree to
additional termination rights and provisions in each Work Order.

12.          INDEMNITY

(a)  Indemnification by Client. Client shall indemnify and hold harmless
Capgemini, its officers, directors, employees, successors and assigns
(collectively, the “Capgemini Indemnitees”) from and against any expense, claim,
loss or damage (including court costs and reasonable attorney’s fees) (“Losses”)
suffered or incurred by any Capgemini Indemnitees in connection with any
third-party claims against Capgemini Indemnitees arising from or relating to:

11


--------------------------------------------------------------------------------


(i)            all claims for bodily injury to persons or physical damage to
tangible personal or real property (excluding software, hardware and data) for
which Client is legally liable to that third party, except to the extent caused
by the negligence or intentional misconduct of Capgemini Indemnitees;

(ii)           all claims arising from Client’s violation of any law, ordinance,
rule, regulation or order applicable to Client;

(iii)          all claims arising from fraud committed by, or the intentional
misconduct of Client; and

(iv)          all claims for any taxes owed by Client pursuant to this
Agreement.

(b)  Indemnification by Capgemini.  Capgemini shall indemnify and hold harmless
Client, and its Subsidiaries (as defined below)officers, directors, employees,
successors and assigns (collectively, the “Client Indemnitees”)  from and
against any Losses suffered or incurred by the Client Indemnitees in connection
with any third-party claims against Client Indemnitees, arising from or relating
to:

(i)            all claims that a Service (including any Deliverable) violates
Section 10(i) of this Agreement;

(ii)           all claims for bodily injury to persons or physical damage to
tangible personal property or real property (excluding hardware, software and
data) for which Capgemini is legally liable to that third party, except to the
extent caused by the negligence or intentional misconduct of Client Indemnitees;

(iii)          all claims arising from a violation of any applicable laws,
ordinances, rules and regulations pertaining to the Services or this Agreement
which apply to Capgemini’s performance of Services hereunder, excluding laws,
ordinances, rules, regulations or orders issued by any public authority as such
relate specifically to Client’s industry or operation of its business;

(iv)          all claims arising out of Capgemini’s use in performing and/or
providing the Services of products, services or license rights from third
parties, to the extent due to Capgemini’s breach of its agreement with such
third parties for such products, services or license rights;

(v)           all claims arising from fraud committed by, or the intentional
misconduct of Capgemini;

(vi)          all claims arising out of the failure of Capgemini to obtain, or
cause to be obtained, any consent or approval required for Client to receive and
use the Services, or any component thereof, to the extent specified in this
Agreement;

(vii)         all claims for any tax owed by Capgemini pursuant to this
Agreement; and

(viii)        all claims arising from a breach by Capgemini of Section 5 of this
Agreement.

Capgemini shall not be required to indemnify Client Indemnitees in accordance
with (b)(i) in the event the alleged infringement is caused by (i) Client or
third party modification of any Deliverable, where such modification causes the
infringement, (ii) use of a Deliverable in connection with a product or service
(the combination of which causes the infringement) if Capgemini did not approve
of such use; provided, that, Capgemini shall be deemed to have approved any use
contemplated in  Work Order 1 or the TSA, or (iii) Capgemini’s actions outside
the scope of any Work Order or the TSA or at the specific direction of Client.

(c)           Indemnification Procedure.  An indemnified party under this
Section 12 shall promptly notify the indemnifying party of any claim with
respect to which it seeks indemnity hereunder.  In the case of Client and its
subsidiaries, Client, solely, shall provide to Capgemini any and all notices,
and shall be the sole party to bring any and all claims on behalf of its
Subsidiaries, with respect to indemnification hereunder. An indemnified party
may participate, at its own expense, in the defense of such claim.  An
indemnifying party shall, except as provided below, assume the defense of such
claim, and shall pay the fees and disbursements of counsel

12


--------------------------------------------------------------------------------


related to such proceeding.  In any such proceeding, any indemnified party shall
have the right to retain its own counsel, but the fees and expense of such
counsel shall be at the expense of such indemnified party unless the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel.  An indemnifying party may, without the prior written
consent of the indemnified party, effect a settlement of a pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party
only if such settlement does not include a finding or admission of any violation
of any law or regulation, and (i) the only form of relief in such settlement is
the payment of money which is paid in full by the indemnifying party, (ii) such
settlement will not have any adverse effect on any other claims that have been
or may be made against the indemnified party, and (iii) such settlement includes
an unconditional release of such indemnified party of all liability on claims
that are the subject of such proceeding.  An indemnified party may assume
control of the defense of any claim: (i) if it irrevocably waives its right to
indemnity under this Section 12, or (ii) if the indemnifying party fails or
refuses to timely assume the defense of such claim (in which case the
indemnifying party shall be liable for all costs and expenses incurred by the
indemnified party in the defense of such claim). An indemnifying party required
to provide an indemnity to an indemnified party under this Section 12 shall have
no obligation for any claim under this Section 12 if the indemnified party fails
to notify the indemnifying party of such claim as provided above, but only to
the extent that the defense of such claim is actually prejudiced by such
failure. For purposes of this Section 12, a “Subsidiary” of Client is an entity
in which Client owns at least a 50% voting stake.

13.  FURTHER UNDERSTANDINGS

(a)           Notices.  Except as otherwise specifically provided in this
Agreement or in a Work Order, all notices required under this Agreement  will be
in writing.  Notices will be deemed given when actually received.  All
communications will be sent to the receiving party’s address as set forth below
or to such other address that the receiving party may have provided for purposes
of receiving notices as provided in this Section 13.

To Capgemini:

 

Capgemini U.S. LLC

 

 

600 Peachtree Street

 

 

Suite 3600

 

 

Atlanta, GA 30308

 

 

Attention: Dee Burger

With a copy to:

 

Capgemini U.S. LLC

 

 

750 Seventh Avenue

 

 

New York, NY 10019

 

 

Attention: General Counsel

 

 

 

To Client:

 

Michael Haga

 

 

PO Box 398

 

 

192 W. Broadway

 

 

Peculiar, MO 64078

 

 

 

With a copy to:

 

Peter G. Nixon, COO

 

 

FairPoint Communications, Inc.

 

 

521 East Morehead Street

 

 

Suite 250

 

 

Charlotte, NC 28202

 

13


--------------------------------------------------------------------------------


 

Shirley J. Linn

Executive Vice President and General Counsel

FairPoint Communications, Inc.

521 East Morehead Street

Suite 250

Charlotte, NC 28202

 

 

 

Susan L. Sowell

Vice President and Assistant General Counsel

FairPoint Communications, Inc.

521 East Morehead Street

Suite 250

Charlotte, NC 28202

(b)           Binding Nature.  This Agreement shall be binding on and inure to
the benefit of the parties and their respective successors and permitted
assigns.

(c)           Severability.  If any provision of this Agreement, or the
application thereof, shall for any reason and to any extent be determined by a
court of competent jurisdiction to be invalid or unenforceable, such provision
shall be modified or interpreted by the court so as to reasonably effect the
intent of the parties and the parties shall replace any such invalid or
unenforceable provision with valid and enforceable provision(s) that are
consistent with the modification or interpretation made by the court.  All other
provisions of this Agreement shall remain in full force and effect.

(d)           Entire Agreement.  This Agreement and any Work Orders hereunder
constitute the entire agreement between the parties with respect to the subject
matter hereof, and supersede any and all prior or contemporaneous written or
oral communications between the parties.  Except as expressly set forth herein,
no other prior or contemporaneous covenants, promises, representations or
warranties of any kind, whether written or oral, have been made or can be relied
on by either party as an inducement to enter into this Agreement, whether
relating to the tools, resources, practices or otherwise of any party hereto.

(e)           No Oral Modification.  This Agreement shall not be amended or
otherwise modified, except by a later written agreement that expressly states
that it is an amendment or modification and that is signed by both parties. 
Except as set forth in such amendment or modification, no provision or statement
in any document delivered in connection with this Agreement shall impose any
additional obligation on Capgemini.

(f)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to its
choice of law principles.

(g)           No Waiver.  No waiver or failure to exercise any option, right or
privilege under the terms of this Agreement by either of the parties hereto on
any occasion or occasions shall be construed to be a waiver of the same on any
other occasion or of any other option, right or privilege.

(h)           Headings and References.  The headings and captions used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  All references in this Agreement to
Sections shall, unless otherwise provided, refer to Sections hereof.

14


--------------------------------------------------------------------------------


(i)            Assignment.  Neither this Agreement nor any of the rights or
duties hereunder may be assigned or otherwise transferred by either party
without the other party’s prior written consent; provided, however, that
Capgemini may assign or otherwise transfer its rights or duties under this
Agreement to another member of the Capgemini S.A. group, and Client may assign
or otherwise transfer its rights or duties under this Agreement to any
Subsidiary thereof.  Any act which is inconsistent with the terms of this
Section shall be null and void ab initio.

(j)            Non-Solicitation.  During the term of a Work Order and for a
period of one (1) year following its termination, neither party shall, as a
result of becoming aware of any employee of the other party or its
subcontractors who is connected with the performance of such Work Order,
directly or indirectly solicit or hire (or utilize as an independent contractor)
such employee.

(k)           Order of Precedence.  In the event of any inconsistency between or
among the documents listed below, the following order of precedence shall
govern:

(i)            Work Orders; and

(ii)           this Agreement

(l)            Dispute Resolution; Equitable Relief.

(i)            The parties will attempt in good faith to resolve any controversy
or claim arising out of or relating to this Agreement or the Services through
discussions between the Capgemini Vice President and the Client executive
responsible for providing and accepting the Services.  If these discussions are
unsuccessful, the parties agree that any action asserting a claim by one party
against the other party hereto arising out of or relating to this Agreement or
the Services must be brought in the state or federal court for the county or
district wherein the party against which the claim is brought has its principal
place of business.  Notwithstanding the foregoing, any action asserting a claim
for collection of fees, expenses and/or other compensation due or owing to
Capgemini under this Agreement may be brought in a state or federal court in New
York, New York, which, for purposes of this Agreement, is Capgemini’s principal
place of business.  If an action is pending on any claims between the parties,
any claim which could be brought as a counterclaim must be brought in the
pending action, if at all.

(ii)           The parties acknowledge that the breach of Section 5
(Confidentiality), Section 6 (Deliverables) or Section 12(j) (Non-Solicitation)
by one party will give rise to irreparable injury to the other party which is
not adequately compensable in damages or at law.  Accordingly, the parties agree
that injunctive relief will be an appropriate remedy to prevent violation of
either party’s respective rights and/or obligations thereunder.  However,
subject to Section 10 (Warranty and Liability), nothing in this Section 12(l)
(ii) shall limit a party’s right to any other remedies in equity or at law,
including the recovery of damages.

(m)          Trademarks.  This Agreement and any Work Order does not give either
party ownership rights or interests in the other party’s trade name or
trademarks.

(n)           No Third Party Beneficiaries.  This Agreement is entered into
solely by and between, and may be enforced only by, Capgemini and Client. 
Except as set forth in Section 10(j), this Agreement shall not be deemed to
create any rights in or obligations to any third parties.

(o)           Force Majeure.  Neither party shall be liable for failure to
fulfill its obligations under this Agreement (other than a failure to pay money)
only to the extent that failure is caused, directly or indirectly, by flood,
communications failure, extreme weather, fire, mud slide, earthquake, or other

15


--------------------------------------------------------------------------------


natural calamity or act of God, interruption in water, electricity, acts of
terrorism, riots, civil disorders, rebellions or revolutions, acts of
governmental agencies, quarantines, embargoes, malicious acts of third parties,
labor disputes affecting vendors or subcontractors and for which the party
claiming force majeure is not responsible, or any other similar cause beyond the
reasonable control of that party; provided, however, that the affected party
shall use its commercially reasonable efforts to avoid or remove such causes of
nonperformance and shall proceed immediately with the performance of its
obligations under this Agreement whenever reasonably possible (each, a “Force
Majeure Event”).  If Capgemini’s performance is excused by a Force Majeure
Event, and it fails to resume full performance of all its obligations hereunder
within 20 business days of the onset of the Force Majeure Event, Client may
terminate this Agreement or any affected sub-component of the Services without
penalty or other liability whatsoever (other than payment for Services
previously rendered), in whole or in part, immediately upon written notice to
Capgemini.

(p)           Publicity.  Except with Client’s prior written consent, Capgemini
shall not make public reference to Client’s selection of the Capgemini service
line(s) and the nature of the Services provided.  Except with Client’s prior
written consent, Capgemini may not publicly refer to the solution implemented or
to be implemented by Capgemini and may write and publish a high-level profile
discussing the reasons supporting Client’s choice of the Capgemini solution and
the benefits gained by Client.  Moreover, Capgemini may, from time to time,
request Client’s assistance in complying with the process employed by Capgemini
to measure client satisfaction, as may be stated in an applicable Work Order.

(q)           Insurance.  During the term of this Agreement, each party shall
obtain and maintain the following insurance:

(i) Commercial General Liability, including coverage for (A)
premises/operations, (B) independent contractors, (C) products/completed
operations, (D) personal and advertising injury, and (E) contractual liability,
with  limits of not less than  an Each Occurrence Limit of $5,000,000,
Products/Completed Operations Aggregate Limit of $5,000,000, Advertising Injury
and Personal Injury aggregate Limit of $5,000,000 and a General aggregate of
$5,000,000; the per occurrence and aggregate limits may be met through both
primary General Liability and excess umbrella limits.

(ii) Worker’s Compensation in amounts required by applicable law and Employer’s
Liability with a limit of at least  bodily injury by accident of $1,000,000 each
accident, bodily injury by disease, $1,000,000 policy limit and bodily injury by
disease, $1,000,000 each employee; and

(iii) Automobile Liability including coverage for owned/leased, non-owned or
hired automobiles with combined single limit of not less than $1,000,000 each
accident.

In addition, Capgemini shall maintain during the term of this Agreement:

(i) errors and omissions insurance, with a limit of $5,000,000 per claim and
$5,000,000 in the policy term aggregate; and

(ii) commercial crime insurance covering dishonest acts of employees; such
insurance shall also include third party liability coverage and be written for
limits not less than $10,000,000.

Unless otherwise agreed, all insurance policies shall be obtained and maintained
with companies rated A- or better by Best’s Key Rating Guide, and each party
shall, upon execution of this Agreement, provide the other party with an
insurance certificate confirming compliance with the requirements of this
Section. Each party shall name the other as an additional insured on the
policies identified in above (excluding Worker’s Compensation and Errors and
Omissions) and Client shall be named as loss payee as their

16


--------------------------------------------------------------------------------


interests may appear, on the Commercial Crime insurance identified above. Except
with respect to the Commercial General liability, Errors and Omissions and
Commercial Crime insurance, the parties shall each further obtain from their
insurance companies providing the coverage required by this Agreement the
permission of such insurers to allow such party to waive all rights of
subrogation, and such party does hereby waive all rights of said insurance
companies to subrogation against the other party, its affiliates, subsidiaries,
assignees, officers, directors and employees.

[SIGNATURES ON NEXT PAGE]

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

CAPGEMINI U.S. LLC

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ illegible

 

By:

/s/ Eugene B. Johnson

 

 

 

 

 

 

 

 

 

 

Title:

Vice President

 

Title:

Chief Executive Officer

 

18


--------------------------------------------------------------------------------